[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Pleading Status and Background
The plaintiff's claim revolves around an alleged wrongful discharge and CT Page 7159 refers to a violation of state statutory law in counts 1 and 2, and alleges negligent infliction of emotional distress in Count Three.
The defendant, Save the Children Federation, Inc., has pled a Fifth and Sixth Special Defense in its Amended Answer dated February 12, 2002. The Fifth Special Defense states: "The plaintiff has failed to satisfy a condition precedent to setting forth her claim." The Sixth Special Defense alleges a bar of the claim by the Worker Compensation Act.
Decision
The Fifth Special Defense is vague and unspecific and lacks factual reference. Therefore, it must be stricken.
The Sixth Special Defense, as conceded in the brief of the defendant, should only apply to the Third Count. The negligent infliction of emotional distress claim of Count Three. resulting from a discharge is not barred by the Worker Compensation Act. Fulco v. Norwich RomanCatholic Diocesan Corps., 27 Conn. App. 800 (1992).
The Motion to Strike the Sixth Special Defense is granted.
So Ordered
THE COURT
DOWNEY, J.